DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 18 October 2022. In view of this communication, claims 1-5 and 8-21 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks, filed 18 October 2022, with respect to the rejection(s) of claim(s) 1, 2, 4, 5, 7, and 9 under §102(a)(1) and (a)(2) in view of Mano et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama et al. in view of Zhang et al.
Applicant’s arguments, see page 9 of the Remarks, filed 18 October 2022, with respect to the rejection(s) of claim(s) 1, 2, 8, and 10 under §102(a)(1) and (a)(2) in view of Kodama et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama et al. in view of Zhang et al.
Applicant’s arguments, see page 10 of the Remarks, filed 18 October 2022, with respect to the rejection(s) of claim(s) 1 and 6 under §102(a)(1) and (a)(2) in view of Zhang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama et al. in view of Zhang et al.
Applicant’s arguments, see page 10 of the Remarks, filed 18 October 2022, with respect to the rejection(s) of claim(s) 3 under §103 over Mano et al. in view of Zhang et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kodama et al. in view of Zhang et al.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-10, 12-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (US 20190385777 A1), hereinafter referred to as Kodama et al., in view of Zhang et al. (US 20190274217 A1), hereinafter referred to as Zhang et al.
Regarding claim 1, Kodama et al. teaches a wiring board comprising: an insulating base (20) including a first principal surface (F), a second principal surface (S) opposite to the first principal surface (F), and a first through hole (18b) penetrating the insulating base (20) from the first principal surface (F) to the second principal surface (S); (Fig. 4C, paragraph 19: through hole 18b is formed in openings of substrate 20)
a functional material (18) provided inside the first through hole (18b); (Fig. 4C, paragraph 19: through hole 18b is made of magnetic resin 18)
a first insulating layer (450A) covering the first principal surface (F), and a first surface of the functional material (18) on the side closer to the first principal surface; (paragraph 14: the substrate has upper insulating layer 450A on the first surface F of the substrate 20)
a second insulating layer (450B) covering the second principal surface (S), and a second surface of functional material (18) on the side closer to the second principal surface; (paragraph 15: the substrate has lower insulating layer 450B on the lower surface S of the substrate 20)
a second through hole (36B) penetrating the first insulating layer, the functional material, and the second insulating layer; (Figs. 1 and 4C, paragraph 19: through hole 36B, formed in the magnetic resin, extends beyond substrate 20 into first and second insulating layers 450A and 450B)
a conductive layer (36B) formed on a wall surface of the second through hole (36B). (paragraph 19: conductive layer 36B is formed in the second through hole 36B)
	a first interconnect layer connected to the conductive layer, and covering a first end surface of the conductive layer on the side closer to the first principal surface, (Kodama et al. Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40; the upper conductive layer 37 and 40 is connected to inner conductive layer 36)
Kodama et al. does not teach a first interconnect layer covering a third surface of the first insulating layer, wherein the third surface of the first insulating layer is located on an opposite side from a fourth surface of the first insulating layer covering the first principal surface, and coincides with the first end surface of the conductive layer. Zhang et al. does teach a first interconnect layer covering a third surface of the first insulating layer (208a), (Zhang et al. paragraph 39: dielectric layers 208a, 208b covering the functional material and beneath the conductive layer) wherein the third surface of the first insulating layer (208a) is located on an opposite side from a fourth surface of the first insulating layer (208a) covering the first principal surface, and coincides with the first end surface of the conductive layer (219). (The dielectric layer 208a is formed with an inner surface which is coincident with the inner surface of the functional material and covered by the conductive layers 219)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers of Kodama et al. as taught by Zhang et al. such that they are formed between the first interconnect layer and the functional material because this prevents the functional material from being exposed and potentially damaged during further processing steps (Zhang et al. paragraph 39).
Regarding claim 2, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, further comprising:
A second interconnect layer (37, 40) connected to the conductive layer (36B), and covering a second end surface of the conductive layer (36B) on the side closer to the second principal surface (S), and a fifth surface of the second insulating layer (Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40)
Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1 does not teach that the second interconnect layer covers the fifth surface of the second insulating layer wherein the fifth surface of the second insulating layer is located on an opposite side from a sixth surface of the second insulating layer covering the second principal surface, and coincides with the second end surface of the conductive layer.
Zhang et al. does teach that the second interconnect layer covers a fifth surface of the second insulating layer (208a), (Zhang et al. paragraph 39: dielectric layers 208a, 208b covering the functional material and beneath the conductive layer) wherein the fifth surface of the second insulating layer (208a) is located on an opposite side from a sixth surface of the second insulating layer (208a) covering the second principal surface, and coincides with the second end surface of the conductive layer (219). (The dielectric layer 208a is formed with an inner surface which is coincident with the inner surface of the functional material and covered by the conductive layers 219)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers of Kodama et al. as taught by Zhang et al. such that they are formed between the first interconnect layer and the functional material because this prevents the functional material from being exposed and potentially damaged during further processing steps (Zhang et al. paragraph 39).
Regarding claim 3, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, further comprising: an insulating filler (16) filling the second through hole (36B) on an inner side of the conductive layer (36B). (Kodama et al. paragraph 19: resin filler 16)
Regarding claim 4, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, wherein the functional material (19) includes a magnetic material. (Kodama et al. paragraph 19: magnetic resin 19)
Regarding claim 5, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, wherein the conductive layer (36B) includes an electroless plating layer (34), and an electrolytic plating layer (35), which are laminated. (Kodama et al. paragraph 20: electroless plating film 34 and electrolytic plating film 35 comprise conductive layer 36B)
Regarding claim 8, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, wherein the first surface of the functional material (19) protrudes from the first principal surface (F) of the insulating base (20), and (Kodama et al. Fig. 4C: the magnetic resin 18 protrudes from the first (F) and second (S) surfaces of insulating base 20)
the second surface of the functional material (19) protrudes from the second principal surface (S) of the insulating base (20). (Kodama et al. Fig. 4C: the magnetic resin 18 protrudes from the first (F) and second (S) surfaces of insulating base 20)
Regarding claim 9, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 1, but does not teach that the first surface of the functional material coincides with the first principal surface of the insulating base, and the second surface of the functional material coincides with the second principal surface of the insulating base.
The wiring board taught by Kodama et al. in view of Zhang et al. in the rejection of claim 1 may be further modified, however, such that the first surface of the functional material (215) coincides with the first principal surface of the insulating base (202), and the second surface of the functional material (215) coincides with the second principal surface of the insulating base (202) . (Zhang et al. Fig. 2J: the functional material 215 is formed such that the upper and lower surfaces of the functional material 215 coincide with the upper and lower surfaces of the insulating base 202)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the functional material of Kodama et al. with the first and second surfaces coincident with the first and second surfaces of the insulating base as taught by Zhang et al. so that the insulator (Zhang et al. 208A, 208b) covers the functional material and it can be protected from exposure during subsequent processing steps (Zhang et al. paragraph 39).
Regarding claim 10, Kodama et al. in view of Zhang et al. teaches the wiring board as claimed in claim 2, wherein the first interconnect layer (37, 40) includes a first electroless plating layer (37), and a first electrolytic plating layer (40), which are laminated, and the second interconnect layer (37, 40) includes a second electroless plating layer (37), and a second electrolytic plating layer (40), which are laminated. (Kodama et al. Fig. 4C, paragraph 42: on upper and bottom surfaces there is an electroless plating layer 37 and an electrolytic plating layer 40)
Regarding claim 12, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 1 teaches the wiring board as claimed in claim 3, wherein the first interconnect layer (37, 40) covers an end surface of the insulating filler (16) on the side closer to the first principal surface (F), and (Kodama et al. Fig. 4C, paragraph 42: electroless plating layer 37 and an electrolytic plating layer 40 covers resin 16)
Kodama et al. does not teach that the end surface of the insulating filler (16) coincides with the first end surface of the conductive layer. 
However, it would have been obvious to one of ordinary skill in the art to separate the conductive layers into distinct layers such that the end surface of the insulating filler (16) coincides with the first end surface of the conductive layer because it has been held to be within the general skill of a worker in the art to make singular part as plural parts as a matter of obvious engineering choice.  Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969). 
Regarding claim 13, Kodama et al. teaches An insulating base including a first principal surface, a second principal surface opposite to the first principal surface, and a first through hole (18b) penetrating the insulating base (20) from the first principal surface (F) to the second principal surface (S) (Kodama et al. Fig. 4C, paragraph 19: through hole 18b is formed in openings of substrate 20)
A functional material (18) provided inside the first through hole (18b) (Kodama et al. Fig. 4C, paragraph 19: through hole 18b is made of magnetic resin 18)
A first insulating layer covering the first principal surface (Kodama et al. paragraph 14: the substrate has upper insulating layer 450A on the first surface F of the substrate 20)
A second insulating layer covering the second principal surface (Kodama et al. paragraph 15: the substrate has lower insulating layer 450B on the lower surface S of the substrate 20)
A second through hole (36B) penetrating the first insulating layer (450A), the functional material (18), and the second insulating layer (450B) (Kodama et al. Figs. 1 and 4C, paragraph 19: through hole 36B, formed in the magnetic resin, extends beyond substrate 20 into first and second insulating layers 450A and 450B)
A conductive layer (36B) formed on a wall surface of the second through hole (36B), and on a first surface (F) of the first insulating layer (20) located on an opposite side from a second surface (S) of the first insulating layer (20) covering the first principal surface (F) (Kodama et al. paragraph 19: conductive layer 36B is formed in the second through hole 36B)
A first interconnect layer (37, 40) connected to the conductive layer (36B) (Kodama et al. Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40; the upper conductive layer 37 and 40 is connected to inner conductive layer 36)
Kodama et al. does not teach the first insulating layer covering the functional material so that the functional material is not exposed on the side closer to the first principal surface, the second insulating layer covering the functional material so that the functional material is not exposed on the side closer to the second principal surface, and the first interconnect layer covering a first end surface of the conductive layer on the side closer to the first principal surface. 
Zhang et al. does teach the first insulating layer (208a) covering the functional material (215) so that the functional material (215) is not exposed on the side closer to the first principal surface, the second insulating layer (208b) covering the functional material (215) so that the functional material (215) is not exposed on the side closer to the second principal surface, and the first interconnect layer covering a first end surface of the conductive layer (219) on the side closer to the first principal surface. (Zhang et al. Fig. 2J, paragraph 39: the dielectric layers 208a, 208b are formed to cover the functional material 215)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers of Kodama et al. as taught by Zhang et al. such that they are formed between the first interconnect layer and the functional material because this prevents the functional material from being exposed and potentially damaged during further processing steps (Zhang et al. paragraph 39).
Regarding claim 14, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, further comprising: a second interconnect layer (37, 40) connected to the conductive layer (36B), and covering a second end surface of the conductive layer (36B) on the side closer to the second principal surface (S). (Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40)
Regarding claim 15, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, further comprising: an insulating filler (16) filling the second through hole (36B) on an inner side of the conductive layer (36B). (Kodama et al. paragraph 19: resin filler 16 fills through hole 36B)
Regarding claim 16, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, wherein the functional material (19) includes a magnetic material. (Kodama et al. paragraph 19: magnetic resin 19)
Regarding claim 17, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, wherein the conductive layer (37, 40) includes an electroless plating layer (37), and an electrolytic plating layer (40), which are laminated. (Kodama et al. paragraph 20: electroless plating film 34 and electrolytic plating film 35)
Regarding claim 19, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, wherein a third surface of the functional material (215) on the side closer to the first principal surface coincides with the first principal surface of the insulating base (202), and a fourth surface of the functional material (215) on the side closer to the second principal surface coincides with the second principal surface of the insulating base (202). (Zhang et al. Fig. 2J: the functional material 215 is formed such that the upper and lower surfaces of the functional material 215 coincide with the upper and lower surfaces of the insulating base 202)
Regarding claim 20, Kodama et al. in view of Zhang et al. teaches the wiring board as claimed in claim 14, wherein the first interconnect layer (37, 40) includes a first electroless plating layer (37), and a first electrolytic plating layer (40), which are laminated, and the second interconnect layer (37, 40) includes a second electroless plating layer (37), and a second electrolytic plating layer (40), which are laminated. (Kodama et al. Fig. 4C, paragraph 42: on upper and bottom surfaces there is an electroless plating layer 37 and an electrolytic plating layer 40)
Regarding claim 21, Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 teaches the wiring board as claimed in claim 13, further comprising: an insulating filler (16) filling the second through hole (36B) on an inner side of the conductive layer (36B), wherein the first interconnect layer (37, 40) covers an end surface of the insulating filler (16) on the side closer to the first principal surface (F). (Kodama et al. Fig. 4C, paragraph 42: electroless plating layer 37 and an electrolytic plating layer 40 covers resin 16)
Kodama et al. in view of Zhang et al. as modified in the rejection of claim 13 does not teach the end surface of the insulating filler coincides with the first end surface of the conductive layer.
However, it would have been obvious to one of ordinary skill in the art to separate the conductive layers into distinct layers such that the end surface of the insulating filler (16) coincides with the first end surface of the conductive layer because it has been held to be within the general skill of a worker in the art to make singular part as plural parts as a matter of obvious engineering choice.  Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. Of Int. 1969). 
Allowable Subject Matter
Claims 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the wiring board of claim 10, wherein the first electroless plating layer is formed on the third surface of the first insulating layer, and on the first end surface of the conductive layer, the first electrolytic plating layer is laminated on the first electroless plating layer, the second electroless plating layer is formed on the fifth surface of the second insulating layer, and on the second end surface of the conductive layer, and the second electrolytic plating layer is laminated on the second electroless plating layer.
Regarding claim 18, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the wiring board as claimed in claim 13, wherein a third surface of the functional material on the side closer to the first principal surface protrudes from the first principal surface of the insulating base, and a fourth surface of the functional material on the side closer to the second principal surface protrudes from the second principal surface of the insulating base.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847